DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eriksson (U.S. 6,415,991.
Regarding claim 1, Eriksson discloses a flow restrictor nozzle (Fig. 4) capable of being utilized for a pressure vessel of a nuclear reactor, comprising: a nozzle body (5, 6) including an inlet face (side facing 7) and an outlet face (opposite 7), the nozzle body defining a plurality of internal flow paths (11 and 16) 
Regarding claim 2, the nozzle body is a passive structure with no moving parts.
Regarding claim 4, wherein the plurality of internal flow paths extend parallel through the nozzle body (such as shown in Fig. 2,).
Regarding claim 5, the throat section is closer to the inlet face than the outlet face of the nozzle body (as shown in Fig. 2)
Regarding claim 6, the convergent section has a first area at the inlet face, the divergent section has a second area at the outlet face, the throat section has a third area at a narrowest part of the throat section, and the third area is less than the first area and the second area (as shown in Fig. 2, boundaries between sections can be arbitrarily made).
Regarding claim 7, the convergent section has a first length, the divergent section has a second length, and the first length is less than the second length (can be measured to arbitrary boundaries of the throat).
Regarding claim 8, the plurality of internal flow paths include a central flow path (11) and peripheral flow paths (13 or 16) surrounding the central flow path.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson.
Regarding claim 3, Eriksson discloses the invention as described above, but fails to disclose the nozzle body is monolithic. Instead Eriksson shows the component made out of various parts put together.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have formed the component as one integral piece, since it has been held that forming in one piece an article that was formerly formed in multiple pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works,  150 U.S. 164 (1893)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson, as applied above, and further in view of Schommer (U.S. 8,646,486).
Regarding claim 9, Eriksson discloses the invention as described above, but is silent to the locations of the throat sections of peripheral flow paths compared to that of the central flow path, specifically the throat being closer to the inlet face of the central flow path than that of the throat sections of the peripheral flow paths.
However, Schommer teaches that the locations, diameters, and lengths of the various aspects of a Laval nozzle are well-known result effective variables. From basic fluid dynamics, one can predict the outcome spray based on the number of orifices and internal shape of the orifices. Such is a matter of 
It would have been obvious to one having ordinary skill in the art at the time the invention as filed to have utilized any desired location for the throats based on the desired result as a matter of obvious design choice, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)

Claim 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson, as applied above, and further in view of Loen (U.S. 5,613,535).
Regarding claims 10, 12, and 13, Eriksson fails to disclose a channel extending from an exterior of the nozzle body to at least one of the central flow path and peripheral flow paths.
However, Loen teaches a nozzle body including a channel (144) extending from an exterior of the nozzle body to a Laval nozzle to detect pressure changes within the Laval nozzle (well-known fluid dynamic principle i.e. Venturi effect), wherein the channel extends to the throat section.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have included a channel as taught by Loen, since doing so would yield predictable results, namely, the ability to include a pressure sensor to detect the pressure changes within the nozzle and ensure desired operation. It would have been further obvious to include a channel to any additional flow path that is desired to be measured.
Regarding claim 11, Eriksson and Loen are silent to the angle of the channel to the nozzle body.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have utilized any angle as a matter of obvious design choice, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In 
Regarding claim 14, the nozzle body, as taught by Loen, further includes a connection stub (152) protruding from the exterior of the nozzle body, the connection stub defining an interior passage in fluidic communication with the channel.

Response to Arguments
Applicant's arguments filed 20 January 2021 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that the office action points to element 5 of Eriksson as the nozzle body, wherein element 6 is the inner nozzle body that includes the flow paths, and thus  does not clearly disclose the flow paths within the nozzle body as required by the claim. However, element 5 was directed to for simplicity, it is clear that elements 5 (outer nozzle body), element 6 (inner nozzle) body, and element 15, combined form the nozzle body as a whole, thus the prior art still discloses the claimed invention. Clarification is added to the rejection above.
Regarding claim 9, the examiner maintains the rejection as repeated above. The dimensional properties of a convergent divergent nozzle (Laval nozzle) are inherent result effective variables as based on the known physical properties of fluid dynamics. Non-Patent literature has been included describing the dimensional effects of a Laval nozzle are includes as intrinsic evidence (see Notice of References Cited). Additional clarification has been added to the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET LE/               Primary Examiner, Art Unit 3752